UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 11, 2012 Concurrent Computer Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-13150 04-2735766 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4375 River Green Parkway, Suite 100, Duluth, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(678) 258-4000 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 11, 2012, the Board of Directors of Concurrent Computer Corporation (“Concurrent”) declared a special dividend of 50 cents per share of common stock (the “Special Dividend”). The Special Dividend is payable on December 31, 2012 to stockholders of record at the close of business on December 21, 2012. A copy of the related press release is attached as Exhibit 99.1 to this Current Report on Form 8-K, which is incorporated herein by reference. Also, on December 11, 2012, Concurrent entered into a consent (the “Consent”) to the Second Amended and Restated Loan and Security Agreement, and any modifications thereto (the “Credit Agreement”), with Silicon Valley Bank (the “Bank”). The Consent permits Concurrent to pay the Special Dividend. The Consent assumes that Concurrent is in compliance with all other terms and conditions of the Credit Agreement which remain unchanged. Concurrent was in compliance with the Credit Agreement at the time of the Consent and expects to remain in compliance with the Credit Agreement at the time the Special Dividend is paid to stockholders. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibit is filed herewith: Exhibit No. Description Press release of Concurrent Computer Corporation, issued on December 12, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 13, 2012 CONCURRENT COMPUTER CORPORATION By: /s/ Emory O. Berry Emory O. Berry Chief Financial Officer and Executive Vice President of Operations 3 EXHIBIT INDEX Exhibit Number and Description Press release of Concurrent Computer Corporation, issued on December 12, 2012. 4
